                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2349 Page 1 of 14



                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                       1 MARK K. ANESH, (pro hac vice)
                            E-Mail: Mark.Anesh@lewisbrisbois.com
                       2 77 Water Street, Suite 2100
                           New York, New York 10005
                       3 Telephone: 212.232.1411
                           Facsimile: 212.232.1399
                       4
                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                       5 CORINNE C. BERTSCHE, SB # 174939
                            E-Mail: Corinne.Bertsche@lewisbrisbois.com
                       6 CHARLES S. HAUGHEY, JR., SB # 66148
                            E-Mail: Chuck.Haughey@lewisbrisbois.com
                       7 701 B Street, Suite 1900
                           San Diego, California 92101
                       8 Telephone: 619.233. 1006
                           Facsimile: 619.233.8627
                       9
                           Attorneys for Defendant
                      10 SICHENZIA ROSS FERENCE LLP

                      11                         UNITED STATES DISTRICT COURT
                      12                       SOUTHERN DISTRICT OF CALIFORNIA
                      13
                                                                    REDACTED COPY OF SEALED
                      14 MABVAX THERAPEUTICS
                           HOLDINGS, INC.,                         Case No. 3:18-cv-02494-WQH-MSB
                      15
                                       Plaintiff,                   JOINT MOTION FOR
                      16                                            DETERMINATION OF
                                 vs.                                DISCOVERY DISPUTE
                      17
                           SICHENZIA ROSS FERENCE LLP               RE: MOTION BY DEFENDANT
                      18 (f/k/a SICHENZIA ROSS FERENCE              SICHENZIA ROSS FERENCE
                           KESNER LLP; f/k/a SICHENZIA              LLP TO COMPEL RETURN OF
                      19 ROSS FRIEDMAN FERENCE LLP),                PRIVILEGED DOCUMENTS
                           HARVEY KESNER, and DOES 1                INADVERTENTLY PRODUCED
                      20 through 10, inclusive,                     PRIOR TO LITIGATION, TO
                                                                    PRECLUDE THEIR USE BY
                      21               Defendants.                  PLAINTIFF, AND FOR
                                                                    SANCTIONS PURSUANT TO
                      22                                            FED. R. CIV. P. 26(b)(2), 26(c),
                                                                    37(a)(5)
                      23
                                                                   Before: Honorable Magistrate Judge
                      24
                                                                           Michael S. Berg
                      25
                                                                   Date: As determined by the Court.
                      26                                           Trial Date: None Set.
                      27
LEWIS                 28
BRISBOIS
BISGAARD                                                                                3:18-cv-02494-WQH-MSB
& SMITH LLP
ATTORNEYS AT LAW
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2350 Page 2 of 14




                       1 I.       POSITION OF DEFENDANT SICHENZIA ROSS FERENCE LLP
                       2         A. Mabvax’s Counsel Violated their Obligations to Return Privileged
                                    Documents Inadvertently Produced by SRF; They Should be Ordered to
                       3            do so, with Costs /Fees, Sanctions, and Disqualification of Counsel
                       4            In California, parties are protected in the event of an inadvertent disclosure of
                       5 privileged materials by Fed. R. Civ. P. 26(b)(5), and the ethical duty imposed upon

                       6 California attorneys to protect the privilege, particularly when the producing party

                       7 provides notification of the error and requests a return of the documents. E.g., Pac.

                       8 Marine Propellers, Inc. v. Wartsila Def., Inc., 2017 U.S. Dist. LEXIS 187325, at *8-
                       9 9, n.2 (S.D. Cal. Nov. 13, 2017).When a receiving party is so notified, it “must

                      10 promptly return, sequester, or destroy the specified information[ ]; must not use or

                      11 disclose the information until the claim is resolved; must take reasonable steps to

                      12 retrieve the information if the party disclosed it before being notified; and may

                      13 promptly present the information to the court under seal for a determination of the

                      14 claim. The producing party must preserve the information until the claim is

                      15 resolved.” Fed. R. Civ. P. 26(b)(5)(B) (emphasis supplied); see also Cal. Code Civ. P.

                      16 2031.285 (similar). In California, attorneys receiving such material have an ethical

                      17 duty to “refrain from examining [them] any more than [ ] to ascertain if the materials

                      18 are privileged, and [ ] immediately notify the sender[.]” Rico v. Mitsubishi Motors
                                               th
                      19 Corp., 42 Cal. 4 807, 817 (2007); Cal. R. Prof. Conduct 4.4 (eff. 11/1/18), Comment

                      20 [1] (citing Rico, at id.). The recipient attorney is obligated to seek to reach an

                      21 agreement with the sender or seek guidance from the court. Ibid.

                      22            As described in the declarations herewith, counsel for Mabvax, Baker Botts
                                                                                                                      1
                      23 (“BB”) and Block & Leviton (“B&L”), continually ignored these obligations upon

                      24 being notified of an inadvertent production of privileged materials that were included

                      25
                           1
                      26  BB counsel addressed herein are California attorneys. B&L, by virtue of appearing
                         before this Court, are subject to California rules of professional conduct. E.g.,
                      27 Lucent Techs v. Gateway, 2007 U.S. Dist. LEXIS 35502 (S.D. Cal.); see also
                         Shanghai Automation Instru. Co. v. Kuel, 194 F.Supp.2d 995 (N.D. Cal. 2000).
LEWIS                 28
BRISBOIS
BISGAARD                                                                1                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                    DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                                AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2351 Page 3 of 14




                       1 in SRF’s transfer of the Mabvax client files, prior to the initiation of this litigation.

                       2 SRF inadvertently produced the subject materials in the midst of extremely

                       3 voluminous productions of over 130,000 (mostly electronic) documents that were

                       4 made under the proverbial gun: an SEC investigation and subpoenas requiring

                       5 Mabvax’s prompt response. To refrain from prejudicing Mabvax by delay, SRF did

                       6 not review every single document to be produced for privilege. Thus, the productions

                       7 inadvertently included privileged materials of other SRF clients, and matters wholly

                       8 unrelated to Mabvax. Despite repeated written and verbal requests by SRF’s counsel,
                       9 not one document was returned. Instead, Mabvax is using such documents in this case

                      10 and privileged communications were quoted in the Complaint. (SRF Decl., ¶ 14, Ex.

                      11 A.)

                      12        The Court should issue an order compelling the immediate return of the
                      13 privileged materials identified and precluding their use by Plaintiff, with costs and

                      14 fees to SRF, and sanctions against Mabvax and its counsel. See Fed. R. Civ. P.

                      15 26(c)(1)(A)-(B),(D), 26(b)(2)(C)(iii) (courts must establish limits where subject

                      16 materials are outside scope of discovery under Rule 26(b)(1), which excludes items

                      17 privileged/irrelevant); Johnson v. Sea-Land Serv., 2001 WL 897185, 2001 U.S. Dist.

                      18 LEXIS 11447 (S.D.N.Y.) (granting application to preclude use of inadvertently-

                      19 produced privileged e-mail); Fed. R. Civ. P. 37(a)(5)(A) (made applicable by Rule

                      20 26(c)(3)) (if a motion to compel is granted, the court must, after hearing, require party

                      21 whose conduct necessitated the motion to pay expenses and attorney fees); Chambers

                      22 v. NASCO, Inc., 501 U.S. 32, 43 (1991) (district courts have inherent power to

                      23 sanction). Alternatively, all documents should be ordered returned so SFR’s counsel

                      24 can do a privilege review and produce non-privileged material with a privilege log.

                      25        Mabvax’s counsel should also be disqualified. Rico, supra (counsel
                      26 disqualified for failing to return and using opposing counsel’s notes, protected work
                                                                                                                    th
                      27 product) (citing State Comp. Ins. Fund v. WPS (“State Fund”), 70 Cal. App. 4 644
LEWIS                                                                                          th
                      28 (1999)); McDermott Will & Emery v. Sup. Ct., 10 Cal. App. 5 1083, 1092-93 (2017)
BRISBOIS
BISGAARD                                                            2                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                            AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2352 Page 4 of 14




                       1 (attorney disqualified for refusing to return and using privileged material).

                       2         B. The Inadvertent Production Included Materials Subject to Non-Waivable
                                    Attorney-Client Privilege Owned by Non-Mabvax Clients
                       3
                                    Once that party establishes facts necessary to support a prima facie claim of
                       4
                           privilege, privilege is presumed, and the adversary has the burden to establish the
                       5
                           communication was not confidential or that privilege does not apply. Costco
                       6
                           Wholesale Corp. v. Superior Court, 47 Cal. 4th 725, 741 (2009); Cal. Evid. Code 917.
                       7
                           The accompanying declarations establish a prima facie claim that the inadvertently
                       8
                           produced materials are subject to attorney-client privilege held by SRF clients other
                       9
                           than Mabvax, in connection with matters unrelated to Mabvax and this lawsuit.
                      10
                           Mabvax and its counsel must establish that the documents at issue are not privileged,
                      11
                           and will be unable to do so. Under California law, attorney-client privilege is held by
                      12
                           clients, and cannot be waived by the attorney - who is not the holder of the privilege.
                      13
                           Cal. Evid. Code 953; see also Cal. Evid. Code 954-55 (attorney may claim privilege
                      14
                           on client’s behalf). In fact, courts have explicitly held that inadvertent productions by
                      15
                           attorneys do not operate to waive privilege.2 E.g., Ardon v. City of L.A., 64 Cal.4th
                      16
                           1176, 1186-87 (quoting State Fund); Newark United Sch. Dist. V. Superior Court,
                      17
                           245 Cap.App.4th 887, 894, 900 (2015) (quoting State Fund); State Fund, at 654
                      18
                           (“‘waiver’ [under Cal. Evid. Code 912] does not include inadvertent disclosure[ ] by
                      19
                           the attorney”). See FDIC v. Fid. & Deposit Co., 196 F.R.D. 375, 380 (S.D.Cal. 2000).
                      20

                      21         C. The Inadvertent Production Included Work Product Privileged Materials
                                    to Which Mabvax is Not Entitled
                      22
                                    The accompanying declarations also establish prima facie that the inadvertently
                      23
                           produced materials are subject to attorney work product privilege, and in connection
                      24
                           2
                      25  Mabvax’s counsel’s claim that SRF’s representation of multiple clients somehow
                         constituted a waiver of privilege is also baseless. E.g., Official Comm. of Asbestos
                      26 Claimants of G-I Holding v. Heyman, 342 B.R. 416, 426 (S.D.N.Y.) (quoting In re
                         Financial Corp., 119 B.R. 728, 737 (C.D. Cal. 1990); Sage Realty Corp. v.
                      27 Proskauer Rose (“Sage Realty”), 91 N.Y.2d 30 (1997); Timken Roller Bearing Co.
                         v. U.S., 38 F.R.D. 57, 64 (N.D. Ohio 1964)) (other citations omitted).
LEWIS                 28
BRISBOIS
BISGAARD                                                                3                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                    DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                                AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2353 Page 5 of 14




                       1 with the representation of other SRF clients on matters wholly unrelated to Mabvax.

                       2 The sole category of work-product privileged documents that relates to Mabvax in

                       3 any manner is comprised of the internal SRF emails improperly quoted in the

                       4 Complaint herein. (See SRF Decl., ¶ 14, Ex. A.) In these emails, SRF attorneys

                       5 discuss a potential conflict of interest in the Firm’s representation of Mabvax and how

                       6 to deal with it, as well as other matters unrelated to Mabvax. The internal e-mails by

                       7 SRF attorneys were to address issues that, if unaddressed, could give rise to an actual

                       8 conflict claim by Mabvax. (Id.) Thus, the emails are protected communications in
                       9 anticipation of litigation with MabVax or others.

                      10         New York law holds attorneys must be free to discuss such matters, and
                      11 brainstorm issues and concerns, without disclosure to their clients. E.g., Sage Realty,

                      12 supra note 2, at 37 (clients do not have access documents intended for internal office

                      13 use, due to “need for lawyers to be able to set down their thoughts privately in order

                      14 to assure effective and appropriate representation”; this “warrants keeping such

                      15 documents secret from the client involved”); id., at 38 (documents may be withheld

                      16 “containing [ ] assessment of the client, or [ ] impressions of the [ ] issues presented in

                      17 the representation, [ ]for the purpose giving internal direction”). The subject emails

                      18 are protected by work product privilege - even as against Mabvax. E.g., Krys v.

                      19 Sugrue, 759 F.Supp.2d 342, 346 (S.D.N.Y. 2011) (emails between “partners chatting

                      20 about something,” “musings between [ ] partners” held privileged under Sage Realty,

                      21 supra note 2); Lippe v. Bairnco Corp., 1998 U.S. Dist. LEXIS 20589 (S.D.N.Y)

                      22 (citing Sage Realty privilege), at *3-5.

                      23         To the extent that California law is in conflict or warrants a different result,
                      24 New York law should govern. See Isuzu Motors Ltd. v. Consumers Union of U.S., 12

                      25 F. Supp. 2d 1035, 1043-44 (C.D. Cal. 1998) (court must make separate choice-of-law

                      26 inquiry with respect to each issue in a case). New York has the greater interest in the

                      27 application of its laws where the materials at issue (all emails sent to and from
LEWIS                 28 attorneys in New York) were exclusively generated in and produced in New York, by
BRISBOIS
BISGAARD                                                            4                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                            AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2354 Page 6 of 14




                       1 New York attorneys, at a New York law firm. See Waggoner v. Snow, Becker, Kroll,

                       2 Klaris & Krauss, 991 F.2d 1501, 1506-7 (9th Cir. 1993); Rosenthal v. Fonda, 862

                       3 F.2d 1398, 1400 (9th Cir. 1988).

                       4      D. Mabvax has No Claim to Inadvertently Produced Documents that are
                                 Irrelevant to its Representation and this Litigation
                       5
                                 The accompanying declarations establish that the inadvertent production by
                       6
                           SRF included other non-responsive materials relating solely to the administration and
                       7
                           finances of the Firm, also irrelevant to Mabvax and this action. (See Haughey Decl., ¶
                       8
                           3.) Mabvax and its counsel have no basis to continue to use and refuse to return such
                       9
                           documents. Fed. R. Civ. P. 26(b)(1). The Court should order them to do so. Fed. R.
                      10
                           Civ. P. 26 (b)(2)(C)(iii); see also Krys, supra, at 345-47 (it was abuse of discretion to
                      11
                           disregard limitations set forth by R. 26(b)(1); subject emails were irrelevant and also
                      12
                           privileged under Sage Realty, supra note 2).
                      13
                              E. Conclusion
                      14
                                 SRF respectfully requests that the Court grant its motion to compel Mabvax
                      15
                           and its counsel, BB and B&L, to return the inadvertently-produced privileged
                      16
                           documents; preclude their use by Plaintiff; order Plaintiff to remove references to
                      17
                           privileged communications from its Complaint; for costs, fees and for sanctions;
                      18
                           disqualify counsel for Mabvax; and such other relief as the Court deems just and
                      19
                           proper. SRF requests that the Court order Mabvax and its counsel to destroy or
                      20
                           return to SRF all of the documents produced by SRF to BB, such that a review of
                      21
                           the same documents can be undertaken, and non-privileged documents re-produced
                      22
                           pursuant to agreed-upon search terms, together with a privilege log.
                      23
                                                                   Respectfully submitted,
                      24                                           LEWIS BRISBOIS BISGAARD & SMITH                     LLP
                           Dated: September 24, 2019
                      25                                           By: /s/ Mark K. Anesh                      .
                                                                       /s/ Corinne C. Bertsche                 .
                      26                                               /s/ Charles S. Haughey, Jr.                 .
                      27                                           Attorneys for Defendant
                                                                   SICHENZIA ROSS FERENCE LLP
LEWIS                 28
BRISBOIS
BISGAARD                                                             5                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                 DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                             AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2355 Page 7 of 14



                           II. POSITION OF DEFENDANT HARVEY KESNER
                       1

                       2         Defendant Harvey Kesner (“Kesner”), by and through his undersigned
                       3 counsel, hereby joins in the Motion by Defendant Sichenzia Ross Ference LLP

                       4 (“Sichenzia”) to Compel Return of Privileged Documents Inadvertently Produced

                       5 Prior to Litigation, and adopts each and every argument set forth therein. In

                       6 addition, Kesner addresses the Court’s inquiry – raised during the Discovery

                       7 Conference on August 27, 2019 – regarding its jurisdiction over pre-litigation

                       8 discovery issues. As such, a brief explanation of two bases on which this Court may
                       9 exercise jurisdiction over Defendants’ request that Plaintiff should be ordered to

                      10 return privileged documents inadvertently produced prior to litigation.

                      11         First, Plaintiff’s Complaint for Damages, filed on September 10, 2018,
                      12 includes multiple references to information gleaned from privileged documents

                      13 inadvertently produced to MabVax prior to the present litigation as discussed by

                      14 Sichenzia above. Plaintiff’s Complaint is squarely before this Court, and Plaintiff

                      15 therefore has consented to this Court’s jurisdiction on the question of whether it may

                      16 properly rely on privileged communications to support its claims.

                      17         Second, and as the Court is aware, district courts have a broad inherent
                      18 authority to control their dockets, including discovery, in actions before them. This

                      19 authority is not limited to jurisdiction over the parties’ actions taken after litigation

                      20 is commenced. For example, under their “inherent power…to levy sanctions in

                      21 response to abusive litigation practices…,” federal district courts may levy sanctions

                      22 against a party who reasonably anticipates litigation “prior to filing of a complaint,”

                      23 but nevertheless fails to preserve potentially relevant evidence. See Zest IP

                      24 Holdings, Ltd. Liab. Co. v. Implant Direct Mfg. Ltd. Liab. Co., No. 10cv541-GPC

                      25 (WVG), 2014 U.S. Dist. LEXIS 171223, at *22-26 (S.D. Cal. June 16, 2014)

                      26 (emphasis added) (internal citations omitted). Here, privileged documents were

                      27 inadvertently produced prior to Plaintiff’s filing of a complaint (in connection with
LEWIS                 28 an SEC investigation), but Plaintiff’s Complaint is based – in part – on information
BRISBOIS
BISGAARD                                                            6                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                            AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2356 Page 8 of 14




                       1 gleaned from those privileged communications. Exercising jurisdiction to order a

                       2 return of those documents does not stretch this Court’s jurisdiction any further than

                       3 does sanctioning a party for failing to preserve documents once it reasonably

                       4 anticipated that litigation might be filed.

                       5                                          Respectfully submitted,
                                                                  GORDON REES SCULLY MANSUKHANI
                       6 Dated: September 24, 2019
                                                                  By: _/s/ Tamara A. Seelman_______________
                       7                                          .
                                                                  Attorneys for Defendant
                       8                                          HARVEY KESNER
                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
LEWIS                 28
BRISBOIS
BISGAARD                                                            7                                 3:18-cv-02494-WQH-MSB
& SMITH LLP                DEFENDANT’S MOTION TO COMPEL RETURN OF PRIVILEGED DOCUMENTS, PRECLUDE THEIR USE,
ATTORNEYS AT LAW
                            AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 26(b)(2), 26(c), 37(a)(5) AND FED. R. EVID. 502(d)
                   Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2357 Page 9 of 14



                           III. PLAINTIFF’S POSITION
                       1
                                 A. Facts
                       2
                                 As set forth in the accompanying Declarations of Joel Fleming and Jonathan
                       3
                           Shapiro, Plaintiff MabVax Therapeutics Holdings, Inc. (“MabVax”) asked Defendant
                       4
                           Sichenzia Ross Ference LLP (the “Firm”) for its client file in May 2018. In June
                       5
                           2018, the Firm dumped 130,000 electronic documents on MabVax (via its lawyers at
                       6
                           Baker Botts LLP) without any internal organization or index (the “Client File”).
                       7
                                 In late August 2018, the Firm sent Baker Botts a letter suggesting that there
                       8
                           “may have been an inadvertent disclosure of confidential and privileged
                       9
                           communications” in the Client File. That same day, Baker Botts responded, asking
                      10
                           the Firm to identify the specific documents as to which it asserted a privilege. Both
                      11
                           Baker Botts and Block & Leviton LLP have repeated this request many times.
                      12
                                 At one point, the Firm let more than ten months lapse before responding to
                      13
                           letters about this issue from MabVax’s counsel. And more than a year after
                      14
                           MabVax’s first request, the Firm still has not provided a proper privilege log or even
                      15
                           identified the specific documents at issue. Instead, it demands that MabVax destroy or
                      16
                           return the entire Client File, so the Firm may review and re-produce “non-privileged
                      17
                           documents … pursuant to agreed-upon search terms … with a privilege log.”3
                      18
                                 B. The Motion Should Be Denied
                      19
                                 The Firm’s motion should be denied for five independently sufficient reasons.
                      20
                                 First, Civil Chambers Rule IV(D) requires discovery motions to be brought
                      21
                           within 30 days of the dispute arising. The Firm is months late. In re Ameranth Cases,
                      22
                           2018 WL 1744497, at *1 (S.D. Cal. Apr. 11, 2018) (collecting cases denying
                      23
                           discovery motions filed after 30-day deadline).
                      24
                                 Second, MabVax and its lawyers would be exposed to extraordinary risk if they
                      25

                      26
                           3
                      27
                          This would mean, of course, that MabVax would lose access to documents in the
                         Client File that did not hit on the selected search terms, even if the Firm did not
LEWIS                 28 assert any privilege as to those documents.
BRISBOIS
BISGAARD
& SMITH LLP                                                         8                       3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW
                                            JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
              Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2358 Page 10 of 14




                    1 voluntarily destroyed the Client File, which has thousands of documents potentially
                                                                              4                                5
                    2 relevant to an ongoing federal criminal investigation, an ongoing SEC investigation,
                                                            6
                    3 and multiple related civil actions. Returning the Client File to the Firm—which,
                                                                          7
                    4 itself, appears to be a focus of the SEC’s interest —would carry similar risks.

                    5           Third, as set forth in the Shapiro and Fleming declarations, neither Baker Botts
                    6 nor Block & Leviton has yet come across any document in the Client File that appears

                    7 on its face to be privileged against MabVax. The Firm cannot shift the burden to

                    8 MabVax’s new counsel to search through 130,000 documents in a hunt for potentially
                    9 privileged materials. If the Firm believes that privileged documents were included in

                   10 the Client File, it must specifically identify those documents.

                   11           The only specific documents that the Firm has ever identified are damning
                   12 internal emails between Firm partners about MabVax sent during the Firm’s

                   13 representation of MabVax: “the noose gets tighter,” “just awful,” “this is nutz,” “how

                   14 in G-d’s name can Harvey be advising this company,” (Compl. ¶¶74, 77, 79), etc.

                   15 Those emails were quoted in MabVax’s complaint and, in many instances, quoted in

                   16 Judge Hayes’s opinion denying the Firm’s Motion to Dismiss. Compare ECF No. 36

                   17 at 6-13 with Ex. A to the Firm’s Declaration. The Firm—which failed to raise any

                   18 objection before Judge Hayes to the use of these emails in briefing on the motions to

                   19

                   20   4
                       SEC v. Honig, et al. (“SEC Action”), 18 Civ. 8175, ECF No. 127 at 9-10 (S.D.N.Y.
                   21 May 15, 2019) (transcript discussing criminal investigation by the U.S. Attorney’s
                      Office for the Northern District of California).
                   22
                        5
                            SEC Action, ECF No. 157 (letter from SEC referencing continuing investigation).
                   23
                        6
                            Liesman v. Hansen, 18CV2237 (S.D. Cal.); In re MabVax Therapeutics Holdings,
                   24 Inc., No. 19-10603 (D. Del. Bankr.); MabVax Therapeutics Holdings, Inc. v. Barry

                   25 Honig, et al., No. 3:19-cv-00981 (S.D. Cal.); Kesner v. Barron’s, Inc., 19-cv-61370
                        (S.D. Fla.).
                   26   7
                            SEC Action, ECF No. 158-1, Request No. 1 (SEC’s first document request,
                   27 seeking all documents concerning communications with, among others, Firm
LEWIS              28 partners, Harvey Kesner, Tara Guarneri-Ferrara, and Avital Even-Shoshan).
BRISBOIS
BISGAARD
& SMITH LLP                                                       9                       3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW
                                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
              Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2359 Page 11 of 14




                    1 dismiss—now says those internal emails are privileged under Sage Realty Corp. v.

                    2 Proskauer Rose, 91 N.Y.2d 30 (1997). But even if New York law governed (and it
                                    8
                    3 does not), the Sage Realty doctrine does not apply where, as here, a client is suing

                    4 its lawyers for malpractice and breach of fiduciary duty. Bolton v. Weil, Gotshal &
                                                                                 9
                    5 Manges LLP, 836 N.Y.S.2d 483, at *4 (Sup. Ct. 2005). And even if Sage did apply,

                    6 it does not hold that attorneys’ internal emails are privileged. In re Black Diamond

                    7 Min. Co., LLC, 507 B.R. 209, 217 (E.D. Ky. 2014). Rather, Sage Realty defines the

                    8 scope of “the contents of the attorney’s file” that a client can require his lawyer to
                    9 produce, on demand, outside of litigation. 91 N.Y. 2d at 36; Polin v. Wisehart &

                   10 Koch, 2002 WL 1033807, at *3 (S.D.N.Y. May 22, 2002) (Sage did not limit scope

                   11 of discovery in malpractice action). Here, the Firm voluntarily provided these

                   12 documents in response to MabVax’s request for the client file without any argument

                   13 that they were beyond the scope of the “client file” as defined by Sage Realty.

                   14           Fourth, for the other, unidentified documents in the Client File, as the party
                   15 asserting privilege, the Firm has the burden of proof to show “the documents …

                   16 ‘inadvertently’ produced to plaintiff are privileged[.] Callan v. Christian Audigier,

                   17 Inc., 263 F.R.D. 564, 566 (C.D. Cal. 2009). The Firm has not met its burden.

                   18           On August 30, 2018—the same day the Firm first raised a privilege concern—
                   19 Baker Botts requested a privilege log, identifying specific documents. A year later,

                   20 the Firm still has not provided one.

                   21           The “log of categories” attached as Exhibit A to the Haughey Declaration—
                   22 which was first provided to MabVax with the Firm’s portion of this motion (i.e., one

                   23 year after the first request)—is entirely insufficient. Under California law, “[t]he

                   24

                   25
                        8
                            This case is governed by the law of California. ECF No. 36 at 46 n.3.
                   26   9
                            Krys v. Sugrue—which, bizarrely, the Firm relies on—makes this point very
                   27 clearly. 759 F. Supp. 2d 342, 347 (S.D.N.Y. 2011) (“malpractice claims [were] not
LEWIS              28 before the Court,” so legal-malpractice exception to Sage Realty did not apply).
BRISBOIS
BISGAARD
& SMITH LLP                                                        10                      3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW
                                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
              Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2360 Page 12 of 14




                    1 information in the privilege log must be sufficiently specific to allow a determination

                    2 of whether each withheld document is or is not in fact privileged.” Ritchie v. Sempra

                    3 Energy, 2015 WL 12912030, at *4 (S.D. Cal. June 11, 2015) (quoting Wellpoint

                    4 Health Networks, Inc. v. Superior Court, 59 Cal.App.4th 110, 130 (1997)). “A

                    5 privilege log identifies each document for which a privilege is claimed, with its

                    6 author, date of preparation, all recipients and the specific privilege claimed.”

                    7 Sempra, 2015 WL 12912030, at *4 (emphasis added) (quoting Hernandez v. Superior

                    8 Court, 112 Cal.App.4th 284, 291 n.5 (2003)).

                    9        The Haughey “log of categories” does not provide enough detail to even
                   10 identify specific documents, let alone evaluate any claimed privilege. The “log” does

                   11 not identify any specific documents, any authors, any dates of preparation, or any

                   12 recipients. The “log” groups dozens of the Firm’s clients under a single “category” of

                   13 privilege. Yet until August 30, 2019, the only specific clients that the Firm had ever

                   14 identified as holding a potential privilege were                                 , and
                   15                                  . Both were agents of MabVax, so no privilege could
                   16 have ever existed against MabVax. Fiduciary Tr. Int’l of California v. Sup. Ct., 218

                   17 Cal. App. 4th 465, 482 (2013). The Haughey “log” also lists—under a “privilege”

                   18 heading—a grab bag of other arguments that are not attorney-client privilege (e.g.,

                   19 “irrelevant and unrelated to Mabvax [sic]; the Firm’s right of privacy and the
                   20 proprietary information privilege.”). In short, the Haughey “log of categories” does

                   21 not come close to meeting the minimal requirements of a privilege log.

                   22        By refusing to provide any log for a year, then providing a “log of categories”
                   23 so obviously deficient on its face, the Firm has failed to meet its burden of proving

                   24 that any documents in the Client File are privileged. In Callan, the Court held that

                   25 defendants had not proved that any privilege existed where, as here, they produced

                   26 over one hundred thousand documents without any system to allow plaintiff to locate

                   27 the ‘inadvertently’ produced documents and did not identify documents on a proper
LEWIS              28 privilege log. 263 F.R.D. at 565–66; see also Burlington N. & Santa Fe Ry. Co. v.
BRISBOIS
BISGAARD
& SMITH LLP                                                    11                      3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW
                                       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
              Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2361 Page 13 of 14




                    1 U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005) (privilege

                    2 was waived where sophisticated litigant took six months to serve log and log, when

                    3 belatedly served, was insufficient); Porter v. City & Cty. of San Francisco, 2018 WL

                    4 4215602, at *5 (N.D. Cal. Sept. 5, 2018) (“Failure to produce a timely privilege log
                                                                  10
                    5 may result in waiver.”) (collecting cases).

                    6        Finally, even if the Firm had adequately established that a privilege ever
                    7 existed, any privilege has now been waived by the Firm’s haphazard production and

                    8 extraordinarily dilatory response. “The following factors … determine whether the
                    9 failure to specifically identify a document or a claim of privilege was excusable

                   10 inadvertence: (1) the precautions taken to properly assert the privilege, (2) the time

                   11 taken to rectify the error, (3) the scope of discovery, (4) the extent of the objection or

                   12 claim of privilege, and (5) overriding issues of fairness.” Cunningham v. Connecticut

                   13 Mut. Life Ins., 845 F. Supp. 1403, 1409 (S.D. Cal. 1994).

                   14        Here, the Firm admits it did not even bother to review all of the documents it
                   15 produced. Kesner Dec. ¶21. And it certainly did not timely rectify its error. A year

                   16 after raising the issue, the Firm has never identified specific documents (other than

                   17 the damning internal emails about MabVax quoted in the complaint) and has never

                   18 provided a proper privilege log. Instead, it has tried to force MabVax to either hunt

                   19 for ill-defined categories within a 130,000-document production or destroy

                   20 documents relevant to ongoing government investigations.

                   21        The Court should deny the Firm’s Motion and, pursuant to Rule 37(a)(5)(B),
                   22 award to MabVax the fees it incurred in responding. See Callan, 263 F.R.D. at 56.

                   23 Dated: September 23, 2019                        BLOCK & LEVITON LLP
                   24
                                                               By:     /s/ Joel A. Fleming

                   25
                        10
                   26   Also, as in Callan, the declarations “do not establish … how [the Firm] reviewed
                      the allegedly privileged documents ,.. or what precautions [it] took to prevent the
                   27 disclosure of allegedly privileged documents to plaintiff; thus, [the Firm has] not
LEWIS              28 shown [its] production of any document was ‘inadvertent.’” 263 F.R.D. at 566.
BRISBOIS
BISGAARD
& SMITH LLP                                                     12                      3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW
                                        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
              Case 3:18-cv-02494-WQH-MSB Document 88 Filed 11/15/19 PageID.2362 Page 14 of 14




                    1
                                                               Jason M. Leviton (pro hac vice)
                                                               Joel A. Fleming (CA Bar No. 281264)
                    2                                          Jacob A. Walker (CA Bar No. 271217)
                    3
                                                               Lauren Godles Milgroom (pro hac vice
                                                               forthcoming)
                    4                                          Amanda Crawford (pro hac vice
                    5                                          forthcoming)
                                                               260 Franklin Street, Suite 1860
                    6                                          Boston, MA 02110
                    7                                          (t) (617) 398-5600
                                                               (f) (617) 507-6020
                    8                                          jason@blockesq.com
                    9                                          joel@blockesq.com
                                                               jake@blockesq.com
                   10                                          lauren@blockesq.com
                   11                                          amanda@blockesq.com

                   12                                          Attorneys for Plaintiff MabVax
                   13                                          Therapeutics Holdings, Inc.

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP                                                13                      3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW
                                   JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
